Name: Commission Regulation (EC) No 1616/98 of 24 July 1998 amending Regulations (EC) No 1710/95, (EC) No 1711/95 and (EC) No 1905/95 on the arrangements for the import of certain cereal products from certain countries
 Type: Regulation
 Subject Matter: EU finance;  trade;  cooperation policy;  foodstuff;  tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities25. 7. 98 L 209/31 COMMISSION REGULATION (EC) No 1616/98 of 24 July 1998 amending Regulations (EC) No 1710/95, (EC) No 1711/95 and (EC) No 1905/95 on the arrangements for the import of certain cereal products from certain coun- tries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1), as last amended by Regulation (EC) No 1340/98 (2), and in particular Article 3(1) thereof, Whereas Commission Regulation (EC) No 1710/95 (3), as last amended by Regulation (EC) No 1251/97 (4), lays down transitional measures, valid until 30 June 1998, concerning the special arrangements on importation of bran, sharps and other residues of the sifting, milling or other working of certain cereals, originating in Tunisia, Algeria, Morocco or Egypt, in preparation for imple- mentation of the agreement on agriculture concluded in the Uruguay Round of multilateral trade negotiations; whereas, by Decision 98/238/EC, ECSC (5), the Community has concluded an Agreement with the Tu- nisian Republic; Whereas Commission Regulation (EC) No 1711/95 (6), as last amended by Regulation (EC) No 1251/97, lays down transitional measures, valid until 30 June 1998, concerning the special arrangement for the import of durum wheat originating in Morocco required in order to implement the agreement on agriculture concluded during the Uruguay Round of multilateral trade nego- tiations; Whereas Commission Regulation (EC) No 1905/95 (7), as last amended by Regulation (EC) No 1251/97, lays down transitional measures, valid until 30 June 1998, concerning the special arrangements for the import of durum wheat, canary grass, rye and malt originating in Turkey required in order to implement the agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations; Whereas the period for the adoption of transitional meas- ures was extended until 30 June 1999 by Regulation (EC) No 1340/98; whereas, pending adoption by the Council of definitive measures, the measures provided for by Regulations (EC) No 1710/95, (EC) No 1711/95 and (EC) No 1905/95 should be extended until 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. In Regulation (EC) No 1710/95: Ã¯ £ § Tunisia' is deleted each time that it appears, Ã¯ £ § in Article 1, 30 June 1998' is replaced by 30 June 1999', Ã¯ £ § in the second paragraph of Article 4, 30 June 1998' is replaced by 30 June 1999'. 2. In Regulation (EC) No 1711/95: Ã¯ £ § in Article 1, 30 June 1998' is replaced by 30 June 1999', Ã¯ £ § in the second paragraph of Article 3, 30 June 1998' is replaced by 30 June 1999'. 3. In Regulation (EC) No 1905/95: Ã¯ £ § in Article 1, 30 June 1998' is replaced by 30 June 1999', Ã¯ £ § in the second paragraph of Article 5, 30 June 1998' is replaced by 30 June 1999'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. (1) OJ L 349, 31. 12. 1994, p. 105. (2) OJ L 184, 27. 6. 1998, p. 1. (3) OJ L 163, 14. 7. 1995, p. 1. (4) OJ L 173, 1. 7. 1997, p. 94. (5) OJ L 97, 30. 3. 1998, p. 1. (6) OJ L 163, 14. 7. 1995, p. 3. (7) OJ L 182, 2. 8. 1995, p. 7. EN Official Journal of the European Communities 25. 7. 98L 209/32 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1998. For the Commission Franz FISCHLER Member of the Commission